        Case 2:16-cv-00686-MWF-PJW Document 241-1 Filed 03/13/19 Page 1 of 9 Page ID
                                         #:2428

                1   CROCKETT & ASSOCIATES
                      Robert D. Crockett (Bar No. 105628)
                2        bob@bobcrockettlaw.com
                      Lisa Dearden Trépanier (Bar No. 156302)
                3        lisatrepanier@bobcrockettlaw.com
                    23929 Valencia Boulevard, No. 303
                4   Valencia, CA 91355
                    Telephone: (323) 487-1101
                5   Facsimile: (323) 843-9711
                6   Attorneys for Defendants &
                    Counterclaimants Metal Products
                7   Engineering, Luppe Ridgway Luppen, and
                    Paula Busch Luppen
                8
                9                      UNITED STATES DISTRICT COURT
               10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
               11
                    ALISU INVESTMENTS, LTD. and              CASE NO.: 2:16-cv-00686 MWF
               12                                            (PJWx)
                    KARGO GROUP GP, LLC,
               13
                                 Plaintiffs,                 DECLARATION OF ROBERT D.
               14                                            CROCKETT
                    v.
               15
                    TRIMAS CORPORATION d/b/a NI              Honorable Michael W. Fitzgerald
               16
                    INDUSTRIES, INC., BRADFORD               Jury Trial: February 4, 2020
               17   WHITE CORPORATION, LUPPE
               18   RIDGWAY LUPPEN, PAULA
                    BUSCH LUPPEN, METAL
               19   PRODUCTS ENGINEERING,
               20   DEUTSCH/SDL, LTD., RHEEM
                    MANUFACTURING COMPANY, and
               21   INFINITY HOLDINGS, LLC,
               22
                                 Defendants.
               23
               24
               25   AND ALL COUNTERCLAIMS AND
                    CROSS-CLAIMS
               26
               27
               28
                                                                       Declaration Of Robert D. Crockett
CROCKETT &
ASSOCIATES
 LOS ANGELES
            Case 2:16-cv-00686-MWF-PJW Document 241-1 Filed 03/13/19 Page 2 of 9 Page ID
                                             #:2429

                      1         I, Robert D. Crockett, declare as follows:
                      2         1.    I am counsel to defendants Luppe and Paula Luppen and Metal
                      3 Products Engineering in this case. I make this declaration in support of
                      4 Defendants’ Motion for Sanctions. I have first-hand knowledge of all matters
                      5 referenced herein.
                      6         2.    As ordered by this Court, we appeared in a mediation before Retired
                      7 Judge George King on March 1, 2019.
                      8         3.    Plaintiff proposed a set of terms about an hour into the mediation.
                      9 About 30 minutes later, my clients responded with counter terms.
                     10         4.    At about 2:00 p.m., Judge King called me into his office along with
                     11 plaintiff’s counsel, Martin Quinones. Judge King said that Mr. Quinones had to
                     12 leave. Judge King said that Mr. Quinones’ client was not present at the mediation
                     13 and Mr. Quinones needed until the next Wednesday (March 6, 2019) to consult
                     14 with his client to respond to our terms, which had been pending several hours. I
                     15 stated my objection to the fact that Mr. Quinones’ client was not present. This was
                     16 the first time I was aware of such fact.
                     17         5.    On March 5, 2019, I wrote to Mr. Quinones and asked him to
                     18 reimburse the Luppens for their attorney’s fees and mediator fees. A true and
                     19 correct copy of my letter to Mr. Quinones is attached hereto as Exhibit 1.
                     20         6.    Mr. Quinones did not respond to my clients’ proposal by March 6,
                     21 2019, as promised. The next day, March 7, 2019, Mr. Quinones responded with a
                     22 letter, a true and correct copy of which is attached hereto as Exhibit 2. My client
                     23 has consistently remained ready and willing to accommodate test drilling and has
                     24 never stated a contrary intent.
                     25         7.    My billing rate on this matter is $550 per hour. I spent 10 hours
                     26 preparing for and attending the mediation. On behalf of my clients, my firm paid
                     27 $5450 to JAMS as the Luppens’ share of the mediator’s fee.
                     28
                                                                                  Declaration Of Robert D. Crockett
CROCKETT &
ASSOCIATES                                                         2
L O S A NG E L E S
            Case 2:16-cv-00686-MWF-PJW Document 241-1 Filed 03/13/19 Page 3 of 9 Page ID
                                             #:2430

                      1            I declare under penalty of perjury under the laws of the United States that
                      2 the foregoing is true and correct and that this declaration was executed at Valencia,
                      3 California on March 13, 2019.
                      4
                      5                                            __________________________
                                                                   Robert D. Crockett
                      6
                          4840-9719-5145, v. 2
                      7
                      8
                      9
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
                                                                                     Declaration Of Robert D. Crockett
CROCKETT &
ASSOCIATES                                                           3
L O S A NG E L E S
Case 2:16-cv-00686-MWF-PJW Document 241-1 Filed 03/13/19 Page 4 of 9 Page ID
                                 #:2431




                          Exhibit 1
Case 2:16-cv-00686-MWF-PJW Document 241-1 Filed 03/13/19 Page 5 of 9 Page ID
                                 #:2432
Crockett &                                                           Robert D. Crockett
                                                           23929 Valencia Boulevard No. 303
Associates                                                         Valencia, California 91355
                                                             323-487-1101 I 323-843-9711 fax
                                                                   bob@bobcrockettlaw.com

March 5, 2019

Martin D. Quinones, Esq.
Sher Edling LLP
100 Montgomery Street, Suite 1410
San Francisco, CA 94104

       Re:    Alisu Investments, Ltd. v. TriMas Corp., et al.

Dear Marty:

        I was dismayed to learn at 2:30 p.m. on Friday, March 1 at the mediation that your
clients could not respond to our last, very reasonable counterproposal to resolve the final
open points between us and reach a partial settlement because your clients "weren't
there," and that you were leaving the mediation at that time.

       Failure to have a party present at the mediation is not good faith, is contrary to the
court's order directing the parties to mediate, and is a violation of Local Rule 16-15 .5(b).

      All the principals of my clients attended Friday's session with me, as did their
environmental expert.

       I request that your clients:

       1.     Reimburse my clients for my time in the mediation and reasonable
preparations for it, as well as 100% of the cost of the mediation itself, including the
JAMS space, the mediator, and any associated expenses. My time alone, at 10 hours and
$550 per hour, is $5500.

       2.     Dismiss my clients from your action.




                                                                                    Exhibit 1
      Case 2:16-cv-00686-MWF-PJW Document 241-1 Filed 03/13/19 Page 6 of 9 Page ID
Page 2
                                       #:2433
March 5, 2019

              If you are unwilling to fully reimburse my clients as outlined above, this letter
       constitutes the opening effort to meet and confer pertaining to our motion for sanctions
       and termination. Please respond no later than March 7, 2019.

                I also enclose a draft report to file with the court for your consideration.




                                                            Crockett & Associates

       4818-7432-4873, V. 1




                                                                                        Exhibit 1
Case 2:16-cv-00686-MWF-PJW Document 241-1 Filed 03/13/19 Page 7 of 9 Page ID
                                 #:2434




                          Exhibit 2
Case 2:16-cv-00686-MWF-PJW Document 241-1 Filed 03/13/19 Page 8 of 9 Page ID
                                 #:2435



                                                                                         March 7, 2019


Via E-Mail and First-Class Mail

Robert D. Crockett
Crockett & Associates
23929 Valencia Boulevard, Suite 303
Valencia, CA 91355
bob@bobcrockettlaw.com

       Re:     Alisu Invests. Ltd. & Kargo Group GP, LLC v. Trimas Corp. et al.
               Case No. 2:16-CV-00686 MWF (PJWx) (C.D. Cal.)

Dear Bob,

        We are surprised and dismayed by your March 5, 2019 letter, as it misrepresents facts
and is directly at odds with statements made by Judge King at the mediation.
        As an initial matter, your assertion that we were not able to reach a settlement because
Plaintiffs “weren’t there” is especially perplexing. As both Judge King and I stated during the
mediation, I terminated the session after more than four hours because your clients’ demands
were unreasonable, and we did not believe further discussion at our clients’ expense would be
productive. Among other things, the Luppens demanded that Plaintiffs provide onerous,
detailed, and frequent reporting that is not required by either the AQMD or DTSC. Toward the
end of the mediation, the Luppens were both moving the goalposts and requesting relief to which
they have no legal right.
         Your assertion that Plaintiffs mediated in such bad faith as to justify sanctions is entirely
off-base. First, the court required the parties to mediate within 45 days, and March 1 was the
only date the parties were able to arrange for a mediation. Second, despite the short notice, the
client was available by phone throughout the day, was apprised of the activities in the mediation,
and made the final determination concerning the Luppens’ last offer. Third, Local Rule 16-15
states that the ADR procedures apply to a proceeding “unless otherwise ordered by the . . .
neutral.” Here, we alerted the mediator to the fact that the client would be available by phone
ahead of time. Fourth, sanctions are not warranted for failure to personally attend, where as here,
there is no evidence of any bad faith action. AmTrust Bank v. Didion, No.
EDCV0902307JVSANX, 2011 WL 13223896, at *2 (C.D. Cal. Jan. 28, 2011) Drop Stop LLC v.
Jian Qing Zhu, No. CV 16-07916-AG (SSX), 2017 WL 3433695, at *2 (C.D. Cal. June 30,
2017). For the reasons set forth herein, there is clearly no bad faith. Additionally, at the
Luppens’ suggestion, the mediation was scheduled for only a half day, and we participated for
the full scheduled period. We were unable to reach a resolution by the end of that time, so we
terminated the mediation.
       Finally, during the brief joint meeting between you, myself, and Judge King at
approximately 2:30, you accused me and my clients of not mediating in good faith, and that the

                                                                                        Exhibit 2
                                               100 Montgomery Street, Suite1410 − San Francisco, CA 94104
                                                                   Office: (628) 231-2500 − sheredling.com
Case 2:16-cv-00686-MWF-PJW Document 241-1 Filed 03/13/19 Page 9 of 9 Page ID
                                 #:2436
 Robert D. Crockett
March 7, 2019
Page 2

mediation was a “subterfuge” to attempt to elicit your client’s scientific or expert opinions
concerning the case outside the discovery process. Judge King responded by stating he believed
Plaintiffs had conducted the mediation in good faith and that we had made progress toward
potential resolution.
        In spite of the Luppens’ unreasonable position, Plaintiffs remain willing to discuss a
resolution of the Luppen’s counterclaims. Such discussion must follow testing on the Luppens’
property. However, Plaintiffs have served an inspection demand with which the Luppens have
yet to comply in violation of their obligation under the Federal Rules of Civil Procedure. Testing
on the property will be mutually beneficial to both parties and will facilitate settlement
discussions.
        Plaintiffs are already performing under the direction of AQMD or DTSC—e.g.
stabilization to be affirmatively approved by DTSC and AQMD—satisfying many of the
demands made at the mediation. We have sought one thing, which you yourself requested in
open court (See e.g. July 9, 2018 Motion to Dismiss Transcript at 10:3-10:7) – inspection of your
client’s property pursuant to Rule 34. In sharp contrast, your client demands actions unavailable
under the law and inconsistent with the government agency’s instructions. To set the record
straight, the mediation failed because your client’s demands were outlandish. We remain willing
to resolve this case against your client but not before our site inspection is completed.


                                             Sincerely,




                                             Martin D. Quiñones

cc:    Matthew K. Edling




                                                                                   Exhibit 2
